DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 19 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending for examination.
Claims 3, 7, 9, 11-13, 19 and 20 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 19 January 2022.
Amendments to the drawings have not been submitted with the amendment filed 19 January 2022.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 

“… a shuttle moveable along the plurality of staging bins, 
wherein a staging bin of the plurality of staging bins includes a component retention element to selectively retain a component of an order therein, and configured to selectively release the component to the shuttle; …
an exception zone; 
wherein the shuttle is configured to release the component onto the slide,
wherein the scanner is operable to scan and verify the component during placement of the component onto the wrap seal conveyor and to scan and identify the component as an exception for placement in the exception zone.”
The prior art fails to teach or suggest the combination of structural limitations set forth in the claim.
Regarding independent claim 13: the subject matter of the method for use in order fulfillment using at least one container that makes up an order is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 13 includes the following limitations which, in combination with the other limitations of claim 13, are what make the claim allowable over the prior art, as the subject matter of claim 13 is neither taught or suggested by the prior art:

instructing the shuttle to move to the slide and release the order of the at least one container onto the slide; and 
determining whether the at least one container is a correct container for the order; 
when the at least one container is not a correct container for the order, returning the at least one container to the shuttle and delivering the at least one container to an exception zone; and 
when the at least one container is the correct container for the order, delivering the at least one container to a shipping conveyor.”
The prior art fails to teach or suggest the combination of method step limitations set forth in the claim.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 January 2022